Exhibit 10.2

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made and entered into on July 10,
2007 by and between Real Time Systems Inc., a Connecticut corporation
(“Company”) and Allen Nance (“Nance”).

RECITALS:

WHEREAS, the Company has acquired substantially all of the assets of Embedded
Microsystems, Inc., a Texas corporation (“Former Company”), which is wholly
owned (together with his spouse) and managed by Nance, pursuant to an Asset
Purchase Agreement dated the date hereof among the Company, the Former Company,
Nance and his spouse, Molly L. Nance (“Asset Purchase Agreement”).

WHEREAS, Nance has managed and directed the Former Company since its inception
and it is a condition precedent to the closing of the Asset Purchase Agreement
that the Company and Nance enter into this Employment Agreement.

NOW THEREFORE, in consideration of the foregoing and the respective covenants
and agreements contained herein and in the Asset Purchase Agreement, the parties
agree as follows:

AGREEMENT:

1. Duties and Term.

(a) The Company hereby employees Employee as President of the Company, to
perform such duties as may be determined by the Board of Directors of the
Company which are consistent with similar duties as are customary in the
Company’s industry for an employee of Nance’s experience and office. Nance shall
perform his duties in accordance with and subject to such policies, guidelines
and directions as are consistent herewith and established by the Board of
Directors of the Company from time to time. Nance acknowledges that as an
executive performing services for a subsidiary of a publicly held company, Bolt
Technology Corporation (“Parent”), that he will need to conform with certain
policies and procedures that will be established by Parent and that may not
previously have been incorporated in the policies and procedures of the Former
Company managed by Nance.

(b) Employee shall devote his full effort, skill, and attention to the affairs
of the Company and as much time as is reasonably required to faithfully perform
his duties hereunder to promote the Company’s interests and observe and perform
his agreements contained herein.

(c) The term of this Agreement shall commence as of July 1, 2007 and shall
continue for a period of two (2) years from the date hereof and ending June 30,
2009 (“Initial Term”). At the end of the Initial Term, this Agreement may be
extended for one (1) year by mutual agreement of the parties (said term, as the
same may be extended, referred to as the “Term”).



--------------------------------------------------------------------------------

2. Compensation. During the Term of this Agreement, the Company shall pay
compensation to Employee in accordance with the standard payroll practices of
the Company as follows:

(a) Base Salary. Nance’s base salary (“Base Salary”) shall be One Hundred
Seventy-Five Thousand Dollars ($175,000.00) per year payable in equal
installments on the Company’s normal salary payment dates, less normal
deductions and withholding for taxes and FICA.

(b) Bonus Based on Net Sales. Nance shall be entitled to receive an annual bonus
(“Bonus”) for the two (2) successive twelve (12) month periods (each, a “Bonus
Periods”) commencing at the end of the twenty-four (24) month period for which
Earn-Out Payments are payable under Section 2.4 of the Asset Purchase Agreement.
The Bonus shall be equal to five percent (5%) of annual Net Sales (as defined in
the Asset Purchase Agreement) of the Company in excess of annual Net Sales of
$2,000,000. If Nance is employed by the Company for only part of a Bonus Period
and the Bonus is otherwise payable pursuant to the terms hereof, the Bonus will
be prorated for the portion of the Bonus Period Nance was employed. Any
termination of this Agreement, whether voluntary or involuntary by either the
Company or Nance shall automatically cause the Bonus to not be payable for any
periods after such termination. The Bonus will be determined annually and paid
in total, as a separate paycheck.

3. Expenses. The Company will reimburse Employee for all reasonable and
necessary expenses incurred by him in carrying out his duties under this
Agreement including reimbursement of all reasonable travel and entertainment
expenses incurred by Employee. Employee shall present to the Company an itemized
account of such expenses in such form as may be reasonably required by the
Company. The Company may impose reasonable limitations on the amount of expenses
Employee may incur on behalf of the Company.

4. Employee Benefit Plans. Nance shall be entitled to participate in any
employee benefit plans that the Company from time to time offers to its
employees generally or are offered generally by the Parent to employees of its
subsidiaries to the extent Nance is eligible to participate in such plans, and
under the same terms as provided to other key executive employees of the
Company. Currently, the Company offers to eligible employees health insurance,
life insurance and participation in a 401(k) retirement plan.

5. Vacations. Nance shall be entitled to three (3) weeks vacation during each
calendar year of the Term. Such vacation shall be taken at times consistent with
the proper performance by Nance of his duties and responsibilities. Vacation
must be taken in the calendar year in which it accrues, otherwise it is
forfeited.

6. No Hindrances. Nance represents and warrants to the Company that he is free
to accept employment with the Company hereunder, and that he has no prior other
obligations or commitments of any kind to anyone which would in any way hinder
or interfere with his acceptance of and performance of such employment with the
Company.

7. Other Business. (a) Nance shall devote his full working time, attention, and
energy to the business of the Company and corporations affiliated with the
Company, including Parent, and shall not during the term of this Agreement be
engaged in any other business activity

 

2



--------------------------------------------------------------------------------

if pursued for gain, profit, or other pecuniary advantage. The foregoing shall
not be construed as preventing Nance from making investments in businesses or
enterprises provided such investments do not require any services on the part of
Nance in the operation or the affairs of such businesses or enterprises, or
interfere with the performance of his duties hereunder.

(b) Notwithstanding the foregoing, Nance shall be permitted to continue during
the Term to work with the University of San Diego with respect to the HARP data
logger, GPS Telemetry buffer and LCHEAPO data logger products included as part
of the Excluded Assets under the Asset Purchase Agreement, so long as such
activities do not interfere with his fulfilling his commitments hereunder and
the operation of the Company business.

8. Termination. Subject to the provisions of this Paragraph 8, either Company or
Nance may terminate this Agreement prior to the expiration of the Term, as
provided for herein:

(a) Company shall have the right to terminate this Agreement for Cause (as
hereinafter defined).

(b) The Company may terminate this Agreement for other than Cause or Nance may
terminate this Agreement for Good Reason, provided that in such circumstances,
the Company shall be obligated to:

 

  (i) pay to Nance, within thirty (30) days after the date of such termination,
all accrued but unpaid amounts payable hereunder with respect to the period
prior to the date of termination (including, without limitation, unused vacation
pay to the extent accrued prior to termination) provided that any accrued Bonus
shall be payable in accordance with the time frames set forth in Paragraph 2(b);
and

 

  (ii) pay to Nance his Base Salary at the time of termination for a period
equal to the lesser of three (3) months following the date of such termination
or until the end of the remaining Term (the “Severance Period”). The Base Salary
shall be paid as and when the same would otherwise have been required to be
paid, assuming that Nance had remained employed under this Agreement during the
Severance Period. In addition, Nance shall be entitled to receive any Bonus that
he would otherwise be entitled to receive as if he was employed during the
Severance Period, payable in accordance with the time frames set forth in
Paragraph 2(b). The payments required to be paid under this Paragraph 8(b)(ii)
are referred to herein as the “Severance Payments”.

Nance agrees to provide the Company with sixty (60) days prior written notice of
his resignation from the Company, whether or not for Good Reason.

(c) If Company terminates this Agreement for Cause; or if Nance terminates this
Agreement for other than Good Reason, then Company shall pay to Nance, within
thirty (30) days after the date of such termination, all accrued but unpaid
amounts payable hereunder with respect to the period ending on the date of
termination (including, without limitation, Base Salary and unused vacation pay
to the extent accrued). If

 

3



--------------------------------------------------------------------------------

Nance’s employment is terminated under this subparagraph (c), any accrued but
unpaid Bonus shall be forfeited.

 

  (d) For purposes of this Agreement, “Cause” shall mean:

 

  (i) Charges of criminal conduct by Nance involving commission of a felony,
commission of a misdemeanor involving moral turpitude, or charges of
embezzlement of corporate funds or property or failure to comply with all
federal, state and local laws applicable to Nance’s duties; or

 

  (ii) Refusal to obey lawful instructions given by the Board of Directors of
the Company or the President of Parent as to the performance of Nance’s duties
under this Agreement as long as such instructions are consistent with duties
normally performed by a senior executive of a company; or

 

  (iii) Willful conduct demonstrably and materially injurious to the Company or
Parent or any affiliate of the foregoing; or

 

  (iv) An intentional and material breach by Nance of his duties and
responsibilities hereunder which is not remedied within (30) days after receipt
by Nance of written notice from the President of Parent (or if the nature of
such breach is such that it cannot reasonably be completely cured within 30
days, if Nance shall not have commenced to cure said breach within said 30 day
period and thereafter diligently pursued said cure to completion).

(e) For purposes of this Agreement, “Good Reason” shall mean that the Company
shall materially breach this Agreement, and fail to cure such breach within
(30) days after written notice by Nance to the Company of the breach (or, if the
nature of such breach is such that it cannot reasonably be completely cured
within 30 days, if Company shall not have commenced to cure said breach within
said 30 day period and thereafter diligently pursued said cure to completion).
Any election by Nance to terminate for “Good Reason” shall be made within two
(2) months after the occurrence of the event or events constituting “Good
Reason”.

(f) Nance acknowledges and agrees that the Severance Pay is the full amount of
severance payable to Nance pursuant to the terms of this Agreement if Nance is
terminated by the Company without Cause or if Nance terminates employment for
Good Reason and that Severance Pay shall not accumulate or accrue. Nance further
acknowledges that the Severance Pay is not payable if Nance is terminated for
Cause, or if Nance voluntarily resigns (other than for Good Reason) or if
employment is terminated as a result of death or disability. Nance acknowledges
and agrees that a change of control of the Company in which Nance is offered
continued employment is not an event requiring payment of Severance Pay provided
that continued employment is on substantially the same terms and conditions as
prior to a change of control (i.e., substantially the same responsibilities,
salary and benefits). Nance further acknowledges that during the Severance
Period, Nance shall not be entitled to participate in any employee benefit
plans, except to the extent that Nance elects COBRA coverage which shall be at
Nance’s expense.

 

4



--------------------------------------------------------------------------------

(g) The Company’s obligation under this Paragraph 8 to pay Severance Pay shall
be subject to the execution and delivery by Nance of a release, in customary
form reasonably satisfactory to the Company, of claims against the Company and
its affiliates arising out of this Agreement and Nance’s employment relationship
with the Company.

9. Confidentiality and Covenant Not to Disclose.

(a) Nance agrees that, by virtue of the performance of the normal duties of his
position with the Company and by virtue of the relationship of trust and
confidence between Nance and the Company, he possess certain data and knowledge
of operations of the Company and Parent which are proprietary in nature and
confidential. Nance covenants and agrees that he will not, at any time, whether
before or after the termination of this Agreement, reveal, divulge or make known
to any person (other than the Company or Parent) or use for his own account, or
for the benefit of any other person or entity other than the Company or Parent,
any confidential or proprietary records, data, trade secrets, pricing policy,
bid strategy, rate structure, personnel policy, method or practice of obtaining
or doing business by the Company or Parent, or any other confidential or
proprietary information whatsoever (the “Confidential Information”), whether or
not obtained with the knowledge and permission of the Company or Parent and
whether or not developed, devised or otherwise created in whole or in part by
the efforts of Nance. Nance further covenants and agrees that he shall retain
all such knowledge and information which he shall acquire or develop respecting
such Confidential Information for the sole benefit of the Company and Parent and
their successors and assigns.

(b) Nance acknowledges and agrees that all computer programs and disks, manuals,
drawings, blueprints, letters, notes, notebooks, reports, books, procedures,
forms, documents, records or papers, or copies thereof, pertaining to the
operations or business of the Company or Parent made or received by Nance or
made known to him in any way in connection with his employment and any other
Confidential Information are and will be the exclusive property of the Company
or Parent. Nance agrees not to copy or remove any of the above from the premises
and custody of the Company or Parent, or disclose the contents thereof to any
other person or entity, or make use thereof for his own purposes or for the
benefit of any other person or entity, except as specifically authorized in
writing by the President of Parent or in connection with the performance of his
duties under this Agreement. Nance acknowledges that all such computer programs
and disks, papers and other materials will at all times be subject to the
control of the Company and Parent, and Nance agrees to surrender and return the
same to the Company upon request of the Company, and in any event will surrender
and return such no later than the termination of Nance’s employment hereunder,
whether voluntary or involuntary. The Company may notify anyone employing Nance
at any time of this provision of this Agreement.

(c) The obligations of this Paragraph 9 shall survive the termination of this
Agreement.

10. Inventions and Discoveries. Nance hereby assigns, transfers and conveys to
the Company all of Nance’s right, title and interest to, and shall promptly
disclose to the President of Parent, all ideas, inventions, discoveries, or
improvements (whether or not patentable) conceived

 

5



--------------------------------------------------------------------------------

or developed solely, or jointly with others, by Nance during his term of
employment, (a) which relate directly or indirectly to the business of the
Company or Parent as conducted at any time during his term of employment,
(b) which relate to the actual or anticipated research or development activities
of the Company or Parent, (c) which result from any work performed by Nance for
the Company or Parent; or (d) for which Confidential Information of the Company
or Parent was used. Upon the request of the Company, Nance shall execute and
deliver to the Company any and all instruments, documents and papers, give
evidence and do any and all other acts which the Company deems necessary or
desirable to document such assignment, transfer and conveyance, or to enable the
Company or Parent to file and prosecute applications for, and to acquire,
maintain and enforce, any and all patents, trademark registrations or copyrights
under United States or foreign law with respect to any such discoveries, or to
obtain any extension, validation, reissue, continuance or renewal of any such
patent, trademark or copyright. The Company will be responsible for the
preparation of any such instruments, document and papers and shall reimburse
Nance for all reasonable expenses incurred by him in complying with the
provisions of this Paragraph 10; provided, Nance shall not be entitled to any
further compensation or consideration for performance of his obligations under
this Paragraph 10. The obligations of Nance under this Paragraph 10 shall
survive the termination of this Agreement.

11. Business Materials and Property of the Company and Bolt. All written
materials, records and documents (whether hard copies or in electronic media)
made by Nance or coming into his possession concerning the business or affairs
of the Company or Parent shall be the sole property of the Company or Parent
and, upon termination of his employment with the Company, Nance shall deliver
the same to the Company and shall retain no copies. Nance shall also return to
the Company all other property in his possession owned by the Company or Parent
upon termination of his employment. The obligations of Nance under this
Paragraph 11 shall survive the termination of this Agreement.

12. Breach by Nance. (a) It is expressly understood, acknowledged and agreed by
Nance that (i) the restrictions contained in Paragraphs 9 through 11 of this
Agreement are given in consideration of the Company’s agreements contained
herein, and represent reasonable and necessary protections of the legitimate
interest of the Company and Parent and that Nance’s failure to observe and
comply with the covenants and agreements in those Paragraphs will cause
irreparable harm to the Company and/or Parent; (ii) it is and will continue to
be difficult to ascertain the nature, scope and extent of the harm; and (iii) a
remedy at law for such failure by Nance will be inadequate. Accordingly, it is
the intention of the parties that, in addition to any other rights and remedies
which the Company and Parent may have in the event of any breach of those
paragraphs, the Company and Parent shall each be entitled, and each is expressly
and irrevocably authorized by Nance, to demand and obtain specific performance;
including without limitation, temporary and permanent injunctive relief, and all
other appropriate equitable relief against Nance, in order to enforce against
Nance, or in order to prevent any breach or any threatened breach by Nance, of
the covenants and agreements contained in those paragraphs.

(b) Without limiting the foregoing, it is further acknowledged and agreed that
Nance’s entering into this Agreement was a major inducement to the Company to
enter into the Asset Purchase Agreement. Therefore, Nance and the Former Company
as indicated below, acknowledge and agree that in the event of a breach by Nance
hereunder which constitutes “Cause,” then the Company shall be entitled to cease
payment of the Earn-Out Payment for all periods of such breach.

 

6



--------------------------------------------------------------------------------

13. Miscellaneous.

(a) This Agreement sets forth the entire agreement and understanding of the
parties concerning the employment of Nance by the Company and is intended to
supplement the Asset Purchase Agreement.

(b) No representation, promise, inducement, or statement of intention has been
made by or on behalf of either party hereto which is not set forth in this
Agreement.

(c) This Agreement may not be amended or modified except by written instrument
executed by the parties hereto.

(d) Any notice, request, demand or other communication required or permitted to
be given under this Agreement shall be in writing and delivered in person, by
overnight delivery by nationally recognized carrier, or sent by certified mail
to Nance and to the Company as specified hereafter, or to such other address as
either party shall designate by written notice to the other:

If to the Company:

Real Time Systems Inc.

c/o Bolt Technology Corporation

4 Duke Place

Norwalk, CT 06854

Attention: President

If to Nance:

Allen Nance

108 East Austin Street

Fredericksburg, TX 78624

(e) The terms and provisions of this Agreement shall inure to the benefit of
Nance, the Company and Parent, and their respective subsidiaries, affiliates,
heirs, legal representatives, successors and assigns.

(f) The failure of the Company at any time or from time to time to require
performance of any of Nance’s obligations under this Agreement shall in no
manner affect the Company’s right to enforce any provision of this Agreement at
a subsequent time and shall not constitute a waiver by the Company of any right
arising out of any subsequent breach.

(g) This Agreement shall be subject to and governed by the laws of the State of
Connecticut.

 

7



--------------------------------------------------------------------------------

(h) In the event that any court of competent jurisdiction shall finally
determine that any provision, or any portion thereof, contained in this
Agreement shall be void or unenforceable in any respect, then such provision
shall be deemed limited to the extent that such court determines it enforceable,
and as so limited shall remain in full force and effect. In the event that such
court shall determine any such provision, or portion thereof wholly
unenforceable, the remaining provisions of this Agreement shall nevertheless
remain in full force and effect, provided that the severing of such provision or
portion thereof will not materially change the substance of this Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written to be effective for the period described therein.

 

REAL TIME SYSTEMS INC. By:  

/s/ Raymond M. Soto

  Raymond M. Soto   Chairman  

/s/ W. Allen Nance

  Allen Nance

 

Agreed as to Paragraph 12: EMBEDDED MICROSYSTEMS, INC. By:  

/s/ W. Allen Nance

  Allen Nance   President

 

8